Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Solomon on 6/8/2022.
The application has been amended as follows: 
In the CLAIMS:

Claim 1 has been amended as indicated below:
1. (Amended) An IC socket for a semiconductor comprising: a seat that has an attachment surface to which an image sensor is attached; 
a base that has a placement surface on which the seat is placed and a secured surface located on an opposite side of the placement surface and to be secured to an inspection substrate; 
a lid member that does not come into contact with the image sensor and that covers a back surface region located on a side of a back surface of the image sensor when the image sensor is attached to the seat; and
a cover that is attached so as to slide relative to the base in a perpendicularly intersecting direction that perpendicularly intersects the attachment surface, 
wherein the lid member follows the sliding of the cover to cover and release the back surface region.

Claim 2 has been cancelled.

In Claim 4, line 2, “wherein the releasing mechanism includes” has been changed to -further comprising a releasing mechanism that includes-.

In Claim 7, line 2, “wherein the first lid member has a notch portion” has been changed to -wherein the lid member has a first lid member and a second lid member, and wherein the first lid member has a notch portion-. 

Allowable Subject Matter
Claims 1 and 3 – 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed IC socket for a semiconductor comprising: a seat that has an attachment surface to which an image sensor is attached; a lid member that does not come into contact with the image sensor and a cover that is attached so as to slide relative to the base in a perpendicularly intersecting direction that perpendicularly intersects the attachment surface, wherein the lid member follows the sliding of the cover to cover and release the back surface region, along with the remaining elements of the claim.
Mardi, Noriyuki, and Egawa each disclose sockets with lid members that do not contact a IC member when the member is in the socket, but do not disclose a sliding cover and lid as detailed by the claims. The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833